Title: To James Madison from James Monroe, 16 November 1802
From: Monroe, James
To: Madison, James


Richmond Novr. 16. 1802.
Jas. Monroe presents his best respects to Mr. Madison & requests he will be so good as forward the enclosed to Mr. Lee. As it is in answer to a proposition of his for supplying the State with arms wh. are not wanted at present, but in arrangments for wh. he may incur some expence it is desirable that he receive it as soon as possible. J. M hopes that Mr. & Mrs. Madison are in good health.
